Mr. Justice Gordon
delivered the opinion of the court
The ninth assignment of error may be regarded as substantially embracing everything complained of by the plaintiff in error in the rulings of the court below; hence, a disposition of the whole case may be effected by a disposition of that assignment. The error therein alleged is supposed to lie in that part of the charge wherein the jury were instructed, that if the administrators of Joseph Boone’s estate, by virtue of the authority granted to them by the Orphans’ Court of Clearfield county, actually did sell to Dr. John P. Hoyt, the plaintiff below, the residue of tract 5959, which remained in the said Boone, at the time of his decease, neither a mistake in the quantity of land supposed to be contained in the tract, nor in the courses and distances set forth in the deed subsequently executed by the administrators, in pursuance of the order of said court, would *520vitiate his, the plaintiff’s title, or deprive him of any part of the land.
But we cannot agree that in this there was any error, or that there was any fault in the other and similar rulings of the court below. The question is, what was sold, and what did Hoyt buy ? This proposition is readily solved when we turn to the records of the Orphans’ Court. On the petition of the administrators, they were ordered to sell, inter alia, “about six hundred and sixteen acres of unimproved land, situate in the said township of Penn, bounded by lands of Hopkins, Griffith and others, being the balance of a larger tract of land warranted in the name of Nieklin and Griffith, and known as No. 5959.” Under this order a sale was duly made and reported to the court as follows : “ To Dr. John P. Hoyt, on the same day and at the same place, 434 acres of land, being the balance which the said deceased owned of a tract of land numbered 5959, warranted in the name of the said Nieklin and Griffith, for the price of one dollar per acre,” and this return was regularly approved and confirmed. From this, it follows that all the land owned by Boone, at the time of diis death, within the lines of the said warrant, passed by this sale to the plaizitiff: so the representatives of the estate intended, and so the court decreed. That Hoyt was bound to pay for every acre contained within the boundaries mentioned, cannot be doubted, and that he did not so pay for every acre was no fault of his but of those who had charge of the sale. He did, in fact, pay all that was required, and it is too late, at this day, to object that the amount was some fifty-four dollars short of what it ought to have been; had it been the converse, he in like manner would have been remediless.
If, then, the plaintiff, by the sale and decree, acquired the right to the whole of the land, the subject of the [Dresent contention, that right could not be divested by a mistake in the execution of the deed. Had the lines, as recited in the deed, been found upon the gz-ound, the case would have been different, for then the mistake would have been in assuzning that but two lots of tract No. 5959 belonged to the estate of Joseph Boone, whezi, in fact, there were three. Such, however, was not the case, for when the deed was executed there was no southern line of the controverted lot short of the warrant line. On the other hand, there was no difficulty in locating this land by the original lines and marks, just as claimed b}r the plaintiff, and the only mistake in the deed was in making the eastern and part of the western lines too short to reach the southern line of the lot as found upon the grouzid.
Giving then the deed its full force, as in Leshey v. Gardner, 3 W. & S., 314, as the definitive act by which only the title *521of tlie heirs could be divested, though the contrary seems to have been held in the case of Ferree v. The Commonwealth, 8 S. & R., 312; nevertheless, it is but part of the proceedings of the Orphans’ Court, and must be construed with, and its mistakes corrected by the record upon which it depends for its validity.
The judgment is affirmed.